 

Exhibit 10.5

 

AMENDMENT TO SIMPLE INTEREST COMMERCIAL

PROMISSORY NOTE

 

This Amendment to Simple Interest Commercial Promissory Note (the “Amendment”)
is made as of March 2, 2015 (the “Effective Date”) and amends that certain
Simple Interest Commercial Promissory Note issued by Cryoport Systems, Inc. (the
“Company”) to ____________ (“Payee”), in the original principal amount of
$_____________ (the “Note”).

 

For one dollar and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                  Balance of Note. The parties acknowledge and agree that, as
of the Effective Date, the outstanding balance of the Note is $338,452.07, all
of which shall be deemed outstanding principal as of the Effective Date. The
Note shall accrue interest as provided in Section 3 of this Amendment.

 

2.                  Payments.

 

(a)                The regular payments due under Section (a), (b), and (c) of
the Note after the phrase “Monthly Principal payment shall be as follows” are
hereby amended and restated as follows: “The Company shall make the following
payments on the Note in the following amounts on or before the corresponding
dates set forth below:

 

Date   Amount March 13, 2015   $20,000.00 April 1, 2015   20,000.00 May 1, 2015
  20,000.00 June 1, 2015   72,000.00 July 1, 2015   20,000.00 August 1, 2015  
20,000.00 September 1, 2015   20,000.00 October 1, 2015   20,000.00 November 1,
2015   20,000.00 December 1, 2015   20,000.00 January 1, 2016   20,000.00
February 1, 2016   20,000.00 March 1, 2016   20,000.00 April 1, 2016   20,000.00
May 1, 2016   6,452.07 Total   $338,452.07

 

(b)               In addition, the Company shall reimburse Payee for attorneys’
fees incurred by Payee in connection with the negotiation of this Amendment, up
to a maximum amount of One Thousand Dollars ($1,000), on the later of (i) March
13, 2015, or (ii) three (3) days after receiving written notice from Payee of
the amount of attorneys’ fees incurred by Payee.

 

(c)                If a payee of any other promissory note(s) with the Company
that were issued in 2005, including without limitation any amendment and
restatements of such note(s) and any replacement promissory note(s), are paid in
full before May 1, 2016, other than (i) notes that are satisfied upon conversion
of such notes into common stock, warrants, or other equity of the Company, or
(ii) notes that have been paid in full before the Effective Date of this
Amendment, then all unpaid amounts due and payable through May 1, 2016 under
this Section 2 of the Amendment must be paid immediately to Payee in order to
avoid default.

 

1

 



 

3.                  Interest. The sentence “The interest rate on this Note will
be fixed at six percent (6%) per annum” is hereby amended and restated as
follows: “The Note shall accrue simple interest at a rate of six percent (6%)
per year on the outstanding principal balance of the Note commencing on March
13, 2015 until all outstanding principal and accrued but unpaid interest is paid
to Payee in full. If, however, the Company performs under Section 2 of the
Amendment and no event of default occurs, no interest payments shall be due.”

 

4.                  Default.

 

(a)                The following provision is hereby added to Section 1 of the
Note: “(h) in addition to the events constituting a default under the Note as
provided in Section 1 of the Note, an event of default shall be deemed to occur
if the Company fails to make any payment on or before the date such payment is
due as required by Section 2 of the Amendment.

 

(b)               Section 2 of the Note is hereby amended and restated as
follows: “Upon the occurrence of a default, Payee may, at his option, declare
immediately due and payable the entire unpaid principal sum of the Note together
with all accrued and unpaid interest owing at the time of such declaration
pursuant to the Note and this Amendment. The outstanding defaulted amount will
bear simple interest at a rate of six percent (6%) per year until such amounts
are paid to Payee in full.”

 

5.                  Term.

 

(a)                The sentence “The term of this note shall be ten (10) years
starting March 1, 2005” is hereby amended and restated as follows: “The maturity
date of the Note is May 1, 2016.”

 

(b)               The sentence “The final payment of any residual balance,
including remaining Principal and accrued Interest (balloon payment), will
become due and payable on February 1, 2015.” in the Note is hereby amended and
restated as follows:

 

“The final payment of any residual balance, including remaining Principal and
accrued Interest (balloon payment), will become due and payable on May 1, 2016.”

 

(c)                Section 1(g) of the Note is hereby amended and restated as
follows:

 

“(g) Failure of the Undersigned on May 1, 2016, to pay any then unpaid balance
of this Note.”

 



2

 

 

6.                  Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile and/or other electronically
transmitted signatures shall be effective for all purposes.

 

7.                  Full Force and Effect. The Note will remain in full force
and effect except as specifically modified by this Amendment. In the event of
any conflict between the Amendment and the Note, the terms of this Amendment
will govern.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Promissory Note as of the date set first set forth above.

 

Dated: March __, 2015 CRYOPORT SYSTEMS, INC.         By:         Robert
Stefanovich, CFO     Duly authorized officer of Cryoport Systems, Inc.      
Dated: March __, 2015 PAYEE               By:          

 



3

 

